                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

Shawn Clarke Spottswood,                                    Civ. No. 21-481 (PAM/BRT)

                    Plaintiff,

v.                                                                              ORDER

Ramsey County MN, Ramsey
County MN Child Protective
Services, Anna Coyle, Mark
Costello, Judge Lezlie Ott
Marek, and Renee Michalow,

                    Defendants.


      This matter is before the Court on the Report and Recommendation (“R&R”) of

United States Magistrate Judge Becky R. Thorson dated May 7, 2021. (Docket No. 4.)

The R&R recommends that the Court dismiss Plaintiff Shawn Clarke Spottswood’s

Complaint for failure to prosecute. See Fed. R. Civ. P. 41(b).

      According to statute, the Court must conduct a de novo review of any portion of the

R&R to which specific objections are made. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P.

72(b); D. Minn. L.R. 72.2(b). The Court has received no objections to the R&R and the

time to do so has expired. See D. Minn. L.R. 72.2(b)(1) (providing that a party may file

objections to a magistrate judge’s recommendations within 14 days).

      Accordingly, IT IS HEREBY ORDERED that:

      1.     The R&R (Docket No. 4) is ADOPTED;

      2.     The action is DISMISSED without prejudice; and
      3.    The Application to Proceed in Forma Pauperis (Docket No. 2) is DENIED

            as moot.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: Wednesday, June 2, 2021             s/ Paul A. Magnuson
                                           Paul A. Magnuson
                                           United States District Court Judge




                                       2
